Citation Nr: 1448187	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-00 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, claimed as a left leg condition.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for allergies to grass, weeds, and dust.

4.  Entitlement to service connection for bilateral pes planus, status post-surgery.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for a shoulder disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran was a member of the United States Marine Corps Reserve, with a period of initial active duty for training from October 1989 to April 1990.  He was called to active duty from November 1990 to May 1991 in connection with Operation Desert Storm; he served in Southwest Asia (SWA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran requested, and was scheduled for, a hearing before a Veterans Law Judge in July 2012.  He notified VA on the day of the hearing that he would be unable to attend, and asked that his appeal proceed.  His hearing request is withdrawn.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for allergies is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's residuals of surgery to the left ankle are etiologically related to the left ankle injury sustained during his period of initial active duty for training.

2.  There is no currently diagnosed left knee disability, nor was any injury sustained in service.

3.  Bilateral pes planus existed prior to the Veteran's active duty military service.

4.  Bilateral pes planus was not aggravated by military service.

5.  There is no currently diagnosed low back disability, nor was any injury sustained in service.

6.  There is no currently diagnosed neck disability, nor was any injury sustained in service.

7.  There is no currently diagnosed shoulder disability, nor was any injury sustained in service.


CONCLUSION OF LAW

1.  The criteria for service connection of a left ankle disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection of a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection of bilateral pes planus are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  The criteria for service connection of a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for service connection of a neck disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  The criteria for service connection of a shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A March 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations were provided relative to the feet, low back, and left leg joints.  The examiner made all necessary clinical findings and offered the requisite medical opinions, with rationales in support thereof when required.  These examinations are adequate for adjudication.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  No examinations were afforded the Veteran with regard to the neck and shoulder claims, as there is no evidence or allegation of any injury to such during service, and hence no possibility of a nexus.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  No listed chronic conditions are at issue here.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	Left Ankle

Service treatment records reveal that at the examination for enlistment in the Reserves, there was no history of left ankle problems or clinical findings related to such.  During his boot camp in December 1989, however, the Veteran reported and was treated for a "bump" on the left ankle.  It was not painful or limiting.  In March 1990, at his release from active duty training, no chronic problems were noted.  By December 1990, the Veteran sought treatment for left ankle pain, which he said was the same as he had experienced in boot camp.  The same bump on the left ankle was noted at the time.  At the March 1991 examination for separation following active duty, the Veteran reported continued left ankle pain, and tenderness at the lateral malleolus was noted clinically.  

Post service private medical records reveal that in July 2000 the Veteran sought surgery on the left foot and ankle to relieve progressive pain of many years.  The site of pain noted by the doctor corresponds to the medial lump described in service treatment records.  The surgery resolved the Veteran's complaints of pain with use.

At the June 2009 VA examination, the examiner noted "normal ankles," though the Veteran described some functional difficulty with standing from a seated position.  Weight bearing and motion were normal on testing, but post-surgical scars were observed.

The Board finds that the veteran sustained a left ankle injury in service; while this was not disabling at the time, the presence of a lump on the medical left ankle eventually lead to pain with use which was relieved by surgery.  Although no current functional impairment is shown, the Veteran does have some chronic residuals of the resulting surgery, to include scars.  Service connection for such, arising out of the injury in boot camp, is warranted.

The Board notes that the Veteran's claim involved a left "leg" disability.  He did not specify a particular disability or manifestation, though he has mentioned the ankle and a thigh problem.  Service connection is granted solely for the ankle disability, as discussed above.  The Veteran was treated for a hamstring injury in service, in March 1991.  This was an acute muscle injury, and has not resulted in any chronic injury.  The June 2009 VA examiner noted that the hyperextension injuries were successfully treated and "he has no complaints at the present time."


	Left Knee, Low back, Neck, and Shoulder Disabilities

As the analyses of these claims is substantially similar, they are discussed together here.

Service treatment records show only complaints of low back pain in January 1991, when the Veteran reported pain for about one and half weeks, aggravated by activities like carrying heavy objects.  He denied any discrete injury of the low back.  Physical examination was normal, and the subsequent separation examination in March 1991 makes no mention of any low back problems, past or current.  It is similarly silent with regard to the neck, left knee, and shoulders; no complaints or treatment of such were noted at any time during service.  There is a notation in May 1995, that the veteran had been in a motor vehicle accident and was temporarily not physically qualified (TNPQ) for duty because of "multiple muscle strains," but there is no allegation or showing that the currently claimed joints were involved, or that the Veteran was even on any duty status at the time of the accident.  Notably, VA sought records of some duty-related accident, and was told there was no line of duty determination.  

The Board therefore finds that there was no in-service injury of the low back, left knee, neck, or shoulders.  

Further, even if the January 1991 back complaints or the May 1995 reports of muscle strains were found to represent injuries during service, no current residuals of such are identified.  There are no current disabilities.

Service treatment records make clear that any problems at the time of the "injuries" resolved.  Post-service records show, at best, current muscular soreness of the neck, low back, and shoulders related to physical training; a private chiropractor notes such complaints in connection with jujitsu training and similar exercising.  Various muscle strains, soreness, and "misalignments" are noted from December 2007 to November 2008, and hypertonicity was noted to reduce some movements.  The chiropractor did not at any time diagnose any chronic underlying disease, disability, or condition of the cited joints related to the subjective complaints.  The left knee is not mentioned in these records.

Moreover, at the June 2009 VA examination, the lumbar spine, left leg, and left knee were found to be normal.  The examiner commented that ranges of motion were normal and painless.  The Board recognizes that the noted 130 degrees of knee movement would appear to lack 10 degrees of expected extension, but the examiner indicated it was normal in at least this case.  Importantly, the Veteran neither reported not demonstrated any current pain or subjective symptomatology at the examination.  The Board notes that in his October 2009 Notice of Disagreement (NOD), he indicated that any complaints and impairments were past ones, as he had "taken care of them on my own."  He did say he woke with pain each morning, but such is only a general allegation.  Given the normal physical examination and the absence of current specific complaints of symptoms, the Board must find that no disabilities of the left knee, low back, shoulders, or neck are established during the pendency of the claim.  Where there is no disability at the time of filing a claim for VA disability or during the pendency of that claim, there is no "current disability" for VA purposes, even if a disability had been present and then resolved .  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In the absence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection for a left knee disability, a low back disability, a neck disability and a shoulder disability is not warranted.  

	Pes Planus

The Veteran alleges that his currently claimed bilateral foot disability, identified in medical records as pes planus, existed prior to service but was aggravated thereby to the point that it required surgery for correction.  

The Board notes that there is no notation or indication in service treatment records that the Veteran was examined for entry onto active duty when he was called up in November 1990.  There is only an entry that he was physically qualified (PQ), which appears based on ongoing records, and not a specific examination.  The presumption of soundness, which states that service members are presumed to be free from defects other than those noted on examination for entry, does not apply when no entry examination is provided.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Therefore, the May 1989 examination for enlistment in the reserves is sufficient to establish the presence of bilateral pes planus.

Subsequent service treatment records show no complaints related to flat feet during active duty, or during any other duty status, including at various separation examinations.  At best, in December 1990, the Veterans complaints of left ankle pain were referring to the flat feet.  Even when foot complaints were specifically addressed in July 1994, the sole complaint related to blisters, and flat feet were never mentioned.  Post-service records do show that flat feet became problematic and surgery was recommended by 2000. 

The June 2009 VA examiner noted that bilateral pes planus was still present, but such was mild and improved by the surgery.  No functional limitations were noted, and the examiner indicated that the underlying condition was congenital, and not worsened beyond the natural progression by service.  In March 2012, another VA examiner reviewed the claims file in its entirety, to include the June 2009 examination, and opined that it was clear and unmistakable that the pes planus condition had pre-existed service, and had not been aggravated beyond the natural progression by service.  He reasoned that the VA examination showed a currently stable condition, and service records also showed no evidence of worsening.

In the absence of any complaints or treatment for any symptoms related to flat feet, and in light of the March 2012 medical opinion, the Board must find that there was no worsening of any foot condition during service.  He entered service with mild bilateral flat feet, and never made any complaint, sought treatment for, or had clinically noted any pes planus symptomatology.  As is noted above, at best the condition was noted during treatment for other complaints.  Subsequent retention and active duty separation examinations did not reflect the presence of a minimal pes planus condition.

For these reasons, the Board finds that the preponderance of the evidence is against the claim; therefore, there is no doubt to be resolved.  Service connection for pes planus is not warranted.


ORDER

Service connection for a left ankle disability is granted.

Service connection for a left knee disability is denied.

Service connection for a low back disability is denied.

Service connection for a neck disability is denied.

Service connection for a shoulder disability is denied.

Service connection for bilateral pes planus is denied.


REMAND

The Veteran is allergic to pollen, grass, weeds, and dust; such is noted repeatedly in service treatment records, initially at the October 1989 recruit screening as he began boot camp.  He did not report any current or historical problems at March 1990 or March 1991 physicals.

An April 1991 service treatment record indicates that while serving in Southwest Asia, the Veteran "was exposed to fumes/vapors and oil droplets caused by burning wells and could have an effect on his health."  The Veteran maintains that he has increased allergy and breathing problems due to such exposures.  

In February 1993, the Veteran was issued a medical warning tag to inform care providers of his hypersensitivity to dust, grass, and weeds, and 1994 and 1995 health summaries repeated the notation of allergies.

While it is clear, as the RO has found multiple times, that allergies were not caused by service, the question of whether allergies were aggravated has not been addressed.  Remand is required for a VA examination and medical opinion on this point.  In particular, the examiner must address whether the issuance of a February 1993 medical warning tag represents a worsening of the condition, or was merely an administrative gesture.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Respiratory examination.  The claims folder, to include electronic records, must be reviewed in conjunction with the examination.  

The examiner must identify all current chronic diseases of the respiratory system, and must opine as to whether any such are at least as likely as not caused, or aggravated, by military service, to include exposure to pollutants in Southwest Asia.  

The examiner must specifically address whether allergies to dust, weeds, and grass were worsened beyond the natural progression by service in Southwest Asia, to include discussion of the issuance of a medical warning tag in February 1993.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


